UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 3940 Strategic Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30* Date of reporting period: July 1, 2014-June 30, 2015 * Fiscal year end is 5/31 for Dreyfus Select Managers Small Cap Growth Fund * Fiscal year end is 8/31 for Dreyfus Conservative Allocation Fund, Dreyfus Growth Allocation Fund and Dreyfus Moderate Allocation Fund * Fiscal year end is 12/31 for Dreyfus Active MidCap Fund Item 1. Proxy Voting Record Strategic Funds, Inc. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus MLP Fund Dreyfus Moderate Allocation Fund The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period Dreyfus Active MidCap Fund AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 15, 2015 Meeting Type: Annual Record Date: APR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Glenn Earle For For Management 1d Elect Director Niall Ferguson For For Management 1e Elect Director Sean M. Healey For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Patrick T. Ryan For For Management 1h Elect Director Jide J. Zeitlin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 18, 2015 Meeting Type: Annual Record Date: JAN 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Herbold For For Management 1.2 Elect Director Koh Boon Hwee For For Management 1.3 Elect Director Michael R. McMullen For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Executive Incentive Bonus Plan For For Management 4 Declassify the Board of Directors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: FEB
